Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202110326321 filed on 03/26/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A method for determining hydraulic parameters and water inflow in the erosion stage of gravel soil (This limitation pertains to a mathematical calculation. Determining hydraulic parameters and water inflow is considered to be a mathematical calculation, therefor this is considered an abstract idea), comprising the following steps: calculate the soil particle content P and the soil porosity n of each grade of particle size according to the principle of graded erosion (This limitation pertains to a mathematical calculation. Calculating the soil particle content and porosity is considered to be a mathematical calculation, therefor this is considered an abstract idea), and draw the PSD curve of each grade of particle size and the soil particle content P of each grade of particle size and the PSD curve cluster of each grade of particle size and the soil particle content P of each grade of particle size in each erosion stage (This limitation relates to a mathematical relationship. Drawing (graphing, plotting) data points from a mathematical calculation is considered to be a mathematical relationship for the organization of data for mathematical calculations, therefor this is considered an abstract idea); calculate the equivalent diameter Dh of the soil particle according to the average particle diameter D, in a certain two particle size range in the PSD curve (This limitation pertains to a mathematical calculation. Calculating the diameter of soil particles is considered to be a mathematical calculation, therefor this is considered an abstract idea), and calculate the minimum equivalent pore diameter do of the soil particle according to the equivalent diameter Dh (This limitation pertains to a mathematical calculation. Calculating the minimum equivalent pore diameter is considered to be a mathematical calculation, therefor this is considered an abstract idea); calculate the critical hydraulic gradient ir of particle erosion at each stage according to the soil particle content P of each grade of particle size (This limitation pertains to a mathematical calculation. Calculating critical hydraulic gradient is considered to be a mathematical calculation, therefor this is considered an abstract idea); calculate the permeability coefficient kh according to the soil porosity n and the geometric parameter values of the soil particle in the PSD curve cluster (This limitation pertains to a mathematical calculation. Calculating the permeability coefficient is considered to be a mathematical calculation, therefor this is considered an abstract idea); calculate the seepage flow velocity v and the total seepage flow Q according to the permeability coefficient kh (This limitation pertains to a mathematical calculation. Calculating seepage flow velocity and the total seepage flow is considered to be a mathematical calculation, therefor this is considered an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards performing calculations which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-6.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises no additional limitations that do not belong to the mathematical concept grouping. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-6 provide additional features/steps which are part of the determination of hydraulic parameters and water inflow method, by inclusion of specific mathematical formula and equations, as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaoser (S. Kaoser, “The influence of hydraulic gradient and rate of erosion on hydraulic conductivity of sand-bentonite mixtures”, Soil and Sediment Contamination, 2006) in view of Wu (CN104931401A) and Fan (CN110411916A).
In regards to Claim 1, Kaoser teaches “A method for determining hydraulic parameters and water inflow in the erosion stage of gravel soil (determination of particle size distribution to erosion – Page 493), calculate the equivalent diameter Dh of the soil particle according to the average particle diameter Dj in a certain two particle size range in the PSD curve (Calculating equivalent particle size – Equation (5), Page 484), and calculate the minimum equivalent pore diameter do of the soil particle according to the equivalent diameter Dh; calculate the critical hydraulic gradient icr of particle erosion at each stage according to the soil particle content P of each grade of particle size (hydraulic gradient across sample – Equation (7), Page 488); calculate the permeability coefficient kh according to the soil porosity n and the geometric parameter values of the soil particle in the PSD curve cluster (calculate permeability based on porosity – Equation (9), Page 492); calculate the seepage flow velocity v (velocity liquid through material – equation (8), Page 491-492).”
Kaoser does not teach “comprising the following steps: calculate the soil particle content P and the soil porosity n of each grade of particle size according to the principle of graded erosion.”
Wu teaches “calculate the soil particle content P (determination with the weight content of the particle gradation curve, particle size and weight content – [0009]) and the soil porosity n of each grade of particle size according to the principle of graded erosion (porosity of the soil calculated – [0026]).”
It would have been obvious before the effective filing date of the claimed invention to have modified Kaoser to incorporate the teaching of Wu to determine the particle gradation curve with particle size and weight along with the porosity of the soil. Doing so would improve the determination of the permeability of soil.
Kaoser in view of Wu does not teach “draw the PSD curve of each grade of particle size and the soil particle content P of each grade of particle size and the PSD curve cluster of each grade of particle size and the soil particle content P of each grade of particle size in each erosion stage.”
Fan teaches “draw the PSD curve of each grade of particle size and the soil particle content P of each grade of particle size and the PSD curve cluster of each grade of particle size and the soil particle content P of each grade of particle size in each erosion stage (creating gradation curve with is relating particle size and cumulative mass percentage content – [0024]-[0025]).”
It would have been obvious before the effective filing date of the claimed invention to have modified Kaoser in view of Wu to incorporate the teaching of Fan to create a gradation curve with the particle size and mass percentage content. Doing so would improve the determination of the hydraulic properties of soil.
Kaoser in view of Wu and Fan does not explicitly teach “the total seepage flow Q according to the permeability coefficient kh” but it would have been obvious before the effective filing date of the claimed invention to have the total seepage flow related to the permeability coefficient.  Kaoser teaches in equation 8 on Pages 491-492 that the average velocity is related to the hydraulic conductivity (also known as hydraulic permeability). It is known in the art that the seepage flow is related to the velocity, as evidenced by Johansson (Sam Johansson, “Seepage Monitoring in an earth embankment dam by repeated resistivity measurements”, September 18, 1996) and Sachpazis (Costas Sachpazis, “Experimental Conceptualization of the Flow Net System construction inside the body of homogenous Earth embankment dams”, 2014).

In regards to Claim 6, Kaoser in view of Wu and Fan details the claimed invention as discussed above and Kaoser further teaches “method for calculating the seepage flow velocity v and the total seepage flow Q is: calculate the seepage velocity v of the soil particle according to the following formula (6):

    PNG
    media_image1.png
    52
    374
    media_image1.png
    Greyscale
 (velocity liquid through material – equation (8), Page 491-492).”
Kaoser in view of Wu and Fan does not explicitly teach “ Calculate the total seepage flow Q of the soil particle according to the following formula (7):

    PNG
    media_image2.png
    50
    390
    media_image2.png
    Greyscale

In the formula, v is the seepage velocity, icr is the critical hydraulic gradient; Q is the total seepage flow; A is the area; n is the soil porosity” but it would have been obvious before the effective filing date of the claimed invention to have the total seepage flow seepage velocity, Area, and porosity.  It is known in the art that Darcy’s Law for the flow of fluid through a porous medium details that the seepage flow is related to the velocity, porosity, and area, as evidenced by Johansson (Sam Johansson, “Seepage Monitoring in an earth embankment dam by repeated resistivity measurements”, September 18, 1996) and Sachpazis (Costas Sachpazis, “Experimental Conceptualization of the Flow Net System construction inside the body of homogenous Earth embankment dams”, 2014).

Conclusion
Dependent Claims 2-5 are currently only rejected under 35 U.S.C. 101. The limitation of Equation 1(a) and 1(b) in Claim 2, Equation (3) in Claim 3, Equation (4) in Claim 4, and Equation (5) in Claim 5 contain relationships that are not taught by the prior art Kaoser, Wu, or Fan. The mathematical relationships detailed in these equations are not obvious relationships between the hydraulic parameters and would be allowable over prior art. These equations are further considered to be part of the abstract idea of Claim 1 due to being mathematical relationships and formula, and as thus do not integrate into a practical application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./             Examiner, Art Unit 2863                         
/TARUN SINHA/             Primary Examiner, Art Unit 2863